DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant’s arguments with regards to the rejection of claim 1 under 35 U.S.C. 103 has been considered but is not persuasive.
The Applicant argues that Balczewski differs from the present application in both structure and method.
With regards to the structure, the Applicant states that “In the present application, a multi-stage flow system is disclosed to optimize the method of water flow erosion, which includes two main vertical wells and multiple horizontal water channels. In contrast, the structure in the present application is more similar with the multiple wells in Balczewski (Fig 6). However, Balczewski uses the form of bending wells, the present application uses the form of straight well.”.
The Applicant is arguing structures which have not been claimed. With regards to the structural limitations in claim 1, the claim merely recites “drilling multiple gas hydrate exploitation channels, one set of gas hydrate exploitation channel comprising two pressure control channels and one gas collection channel… a middle channel is chose chosen to be the gas collection channel…” which Balczewski teaches (Fig. 1: one set of gas hydrate exploitation channel comprising two pressure control channels (34, 34) and one gas collection channel(36), which is in the middle.). There is no specific structure regarding the orientation of the wells that differentiates the present application from the prior art.  Although the multistage flow system 
     With regards to the method, the Applicant argues “Balczewski uses the traditional method of thermal simulation to achieve natural gas hydrate exploitation, which promotes natural gas hydrate dissociation by injecting the heating fluid into the wellbore to heat the portion of reservoir. The temperature of the fluid is the essential factor for thermal simulation method. The present application discloses the method of water flow erosion to achieve natural gas hydrate exploitation, which dissociate natural gas hydrate by injecting the cooling seawater (seabed or sea surface) into the reservoir firstly.”
The Claim merely recites “seawater”. There is no recitation of the temperature of the seawater that is being injected nor is the temperature of the seawater mentioned/shown any pertinence in the specification of the present application. Moreover, the claim does not recite anything along the lines of “cooling seawater” as mentioned above by the Applicant. 
Balczewski discloses that saline water is an injectable fluid which can be used in process of decomposition of hydrates (pp[0007],[0019]). The heating of the fluid of Balczewski does not prevent Balczewski from reading on the limitations of the claim as the claim does not limit this process. 

(1) the salinity of gas hydrate reservoir will increase during the seawater flow process, that will further increase the phase equilibrium temperature to promote hydrate dissociation; 
(2) the seawater flow process will increase the heat and mass transfer in gas hydrate reservoir, which can be efficient to prevent the hydrate regeneration and ice generation; 
 (3) The thermal simulation method has low economic efficiency due to the huge heat loss, which has been proved in many researchers' research. In contrast, the method of water flow erosion can ignore the heat loss and improve the economic efficiency.”
With regards to point (1), this appears to be an intrinsic aspect of using seawater as an injection fluid. Nowhere in the claim is there any recitation of this being a controllable feature of the invention. In order words, the seawater itself causes the dissociation of the hydrates. Balczewski utilizes saline water as an injection fluid to dissociate hydrates, therefore, Balczewski teaches this function. 
With regards to point (2), the Applicant is arguing elements which are not recited in the claim, more specifically,  there is no recitation of preventing “hydrate regeneration and ice generation” in the claim. Even if there was, it appears that this is an  intrinsic aspect of using seawater as an injection fluid as disclosed above by the Applicant. Therefore, Balczewski also would teach this function as Balczewski uses saline water as an injection fluid (pp[0007].  The claims do not recite any specific structure of explicit actions taken regarding “hydrate regeneration and ice generation” such that to read the claims as requiring such features would be to improperly impart limitations from the specification into the claims in contradiction of Page 12, Lines 5-7 of the specification of the claimed invention.


With regards to Rodrigues, which is drawn to a subsea well injection system, the reference was introduced to only teach the limitation “choosing the best seawater velocity to promote the hydrat(pp[0035], Claim 3: the  injecting seawater subsea system (8) comprises at least one valve (10), choke (11, 11') which allows control of velocity of the seawater.). All other limitations are already taught by Balczewski.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Due to at least the above reasons, the rejection to claim 1 will be maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balczewski (U.S. Publication No. 20100163231) in view of Rodrigues et al. (U.S. Publication No. 20200190952). 
In regards to claim 1, Balczewski teaches a method of water flow erosion for marine gas hydrate exploitation, wherein it comprises the following steps:
 (1) drilling location selection (Fig. 1): drilling multiple gas hydrate exploitation channels (34, 34, 36), one set of gas hydrate exploitation channel comprising two pressure control channels (34, 34) and one gas collection channel (36); drilling multi-stage water channels (unnumbered perforations along 36) between adjacent pressure control channel (34, 34) and (36) in a gas hydrate reservoir to interlink the pressure control channel with the gas collection channel,  the multi-stage water channels are used for seawater flow (pp[0007], [0019], Fig. 1: the unnumbered perforations along 36 are “water channels” as they allow fluid (e.g. saline water) to flow into producer well 36.); 
(2) for each of the gas hydrate exploitation channels, a middle channel is chosen to be the gas collection channel (pp[0019], Fig.1: producer well 36 is the middle channel), the gas collection channel is used to control a pressure of the gas hydrate reservoir and a differential pressure between different gas hydrate exploitation channels (pp[0019]: implicit as 36 allows hydrates in hydrate formation 22 to dissociate and flow into the wellbore. The flow of fluids from the wells 34 and the formation into the producer well 36 will change the pressure within the well 36 and the channels 34. The pressure change is an intrinsic aspect of the injection operation.); a seawater flowing process is controlled by the differential  pressure between different gas hydrate exploitation channels (pp[0007],[0022]: saline can be injected via pump 40/ gravity. Pressure difference controlling the flow of the saline water is implicit as pressure will change within the wellbores 34.), a hydrate decomposition is induced by a chemical potential difference between a hydrate phase and a seawater phase, the chemical potential difference is provided by a seawater flow process (pp[0007], [0019]: saline water can be injected into the hydrate formation (pp[0007]), the saline water will induce a chemical potential difference causing decomposition of the hydrate formation 22. 
 Note that the chemical potential difference appears to be an intrinsic aspect of utilizing seawater. In other words, the seawater itself causes a chemical potential difference which leads to the decomposition of the hydrate. The claim does not further recite any limitation as to how the “chemical potential difference” is a controllable feature. As the claim is currently presented, it appears that if seawater is being used as an injection fluid a “chemical potential difference” will be induced due to the nature of seawater. A such, Balczewski discloses “a chemical potential difference” as the prior art teaches injection of saline water with the desire to cause decomposition of a hydrate formation.).   
 (3) changing the pressure of the gas collection channel, increasing the differential  pressure between the adjacent pressure control channel and gas collection channel to control a seawater velocity in sea water channels pp[0022]: heated fluid (saline water) is pumped down the wells 34 which increases the pressure within wells. This increases the velocity of the fluids flow via the perforations along producer well 36 into the producer well 36.), then promoting parts of the hydrate decomposition, realizing an increase of water and gas permeability in the gas hydrate reservoir (pp[0019]; the heated fluid (saline water) causes dissociation of the hydrates and causes natural gas and water to be formed from the dissociation of natural gas hydrate formation 22.); 
 (5) collecting CH4 in an outlet of the gas collection channel (pp[0020]: separator 40), and the pressure of the gas hydrate reservoir is controlled by the gas collection process (at least the well fluid (gas) flowing through the channel will control/change the pressure within the gas hydrate reservoir as the gas is flowing from the reservoir to the surface.; then, the collected gas is stored and transported (pp[0016], [0019],[0020]: the natural gas (e.g. methane) is stored and transported. Therefore, an outlet for the gas is implicit and ); the separated seawater from the gas collection channels is re-injected into the pressure control channel to a secondary flow in the gas hydrate reservoir (pp[0020]: The produced fluids are ideally separated by a separator 40 and passed to hydrocarbon and water deliver lines 42 and 44 for further treatment, storage, transport, or use as a heat exchange fluid in plants 50, 60, 70 or 80.).  
Balczewski is silent regarding (4) controlling the pressure of the gas collection channel to stabilize the differential
Rodrigues, drawn to a system for injecting water into a wellbore for mitigating hydrates,   discloses 4) choosing the best seawater velocity to promote the hydrat(pp[0035], Claim 3: the  injecting seawater subsea system (8) comprises at least one valve (10), choke (11, 11') which allows control of velocity of the seawater.).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of Balczewski with the choke of Rodrigues in order to control the flow of the seawater into the hydrate formation. 
The modification discloses controlling the pressure of the gas collection channel to stabilize the differential (Balczewski discloses one set of gas hydrate exploitation channel comprising two pressure control channels (34, 34) and one gas collection channel (36). The flow of fluids from the wells 34 and the formation into the producer well 36 will change the pressure within the well 36 and the channels 34. Rodrigues discloses choke (11, 11') which allows control of velocity of the seawater, which in turn will allow control of the  pressure of the gas collection channel and further the differential  pressure between adjacent exploitation channels as the velocity of the seawater controls the decomposition of the hydrate.
Note that the claim does not recite how the pressure of the gas channel is controlled such that the differential pressure between adjacent exploitation channels is stabilized. However, the above interpretation is consistent with what is disclosed in the specification of the claimed invention, which is also very general and does not go into detail as to how the steps of “stabilize the differential  pressure between adjacent exploitation channels, then promoting  a stability of the seawater flow process” is achieved.  The specification discloses that “A large amount of gas is produced from the hydrate reservoir, which can be used to control the pressure difference between the two hydrate exploitation channels..” and  “…the hydrate decomposition can be realized by controlling the seawater flow velocity” (Page 9  lines 16-22). Therefore, the above interpretation reads on the limitation as the choke of Rodrigues is used to control the velocity of the seawater.).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676